     Case: 0:21-cv-00016-JMH Doc #: 4 Filed: 02/03/21 Page: 1 of 9 - Page ID#: 26



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                         NORTHERN DIVISION at ASHLAND

    KUNTA KENTA REDD,                      )
                                           )
         Petitioner,                       )            Civil Case No.
                                           )           0:21-cv-016-JMH
    V.                                     )
                                           )
    DAVID LEMASTER,                        )
                                           )          MEMORANDUM OPINION
         Respondent.                       )               AND ORDER


                           ****     ****       ****   ****

         Petitioner Kunta Kenta Redd is a federal inmate currently

housed at the Federal Correctional Institution (“FCI”)-Ashland

located in Ashland, Kentucky. Proceeding without a lawyer, Redd

has filed a petition for a writ of habeas corpus pursuant to 28

U.S.C. § 2241 seeking relief from his sentence. [R. 1]. Redd did

not pay the $5.00 filing fee as required by 28 U.S.C. § 1914, nor

did he file a motion to proceed in forma pauperis. Even so, the

Court will proceed with conducting the initial screening required

by 28 U.S.C. § 2243. Alexander v. Northern Bureau of Prisons, 419

F. App’x 544, 545 (6th Cir. 2011). 1




1A petition will be denied “if it plainly appears from the petition
and any attached exhibits that the petitioner is not entitled to
relief.” Rule 4 of the Rules Governing § 2254 Cases in the United
States District Courts (applicable to § 2241 petitions pursuant to
Rule 1(b)).
                                           1
  Case: 0:21-cv-00016-JMH Doc #: 4 Filed: 02/03/21 Page: 2 of 9 - Page ID#: 27



                                       I.

     In August 2008, pursuant to a plea agreement with the United

States, Redd pled guilty in the United States District Court for

the Eastern District of North Carolina to one count of conspiracy

to distribute and possess with intent to distribute 50 grams or

more of cocaine base and a quantity of cocaine in violation of 21

U.S.C. § 841(a)(1). In July 2009, Redd was sentenced to a term of

imprisonment of 324 months.        Redd’s conviction was affirmed by the

United   States   Court    of   Appeals      for   the   Fourth   Circuit.    See

generally United States v. Redd, No. 7:08-cr-043-D-1 (E.D.N.C.

2008).

     In May 2011, Redd filed a motion to vacate, set aside, or

correct sentence pursuant to 28 U.S.C. § 2255. Redd’s motion was

dismissed in January 2013. Although Redd appealed, the Fourth

Circuit denied his request for a certificate of appealability and

denied Redd’s appeal. In May 2014, Redd (represented by counsel),

filed a motion pursuant to 18 U.S.C. § 3582(c)(2) and U.S.S.G. §

1B1.10(c)   seeking    a   reduction    of    sentence    based   on   the   2010

retroactive amendments to the crack cocaine sentencing guidelines.

Id. at R. 75. The sentencing court denied his motion for relief,

stating that “[a]ssuming without deciding that Redd is eligible

for relief under section 3582(c) and U.S.S.G. § 1B1.10(c), the

court declines to exercise its discretion to reduce his sentence.”
                                       2
  Case: 0:21-cv-00016-JMH Doc #: 4 Filed: 02/03/21 Page: 3 of 9 - Page ID#: 28



Id. at R. 76, at 1. The Fourth Circuit affirmed the district

court’s order on appeal. Id. at R. 84. Redd filed a second motion

for a sentence reduction in February 2016, seeking relief under 18

U.S.C. § 3582(c)(2), U.S.S.G. § 1B1.10, and Amendment 782 to the

Sentencing Guidelines. This motion was also denied.

     On January 17, 2017, former President Barack Obama signed an

Executive Grant of Clemency that commuted Redd’s total sentence of

imprisonment to a term of 188 months. Id. at R. 113. According to

the Bureau of Prisons’ “Inmate Locator” website, Redd’s current

projected     date      of    release      is     July     1,        2022.   See

https://www.bop.gov/inmateloc/ (last accessed Feb. 2, 2021).

     In   February    2019,   Redd   filed    a   motion   for   a    sentencing

reduction under the First Step Act, first proceeding pro se, then

represented by counsel. On April 3, 2020, the sentencing court

denied Redd’s motion, finding that, although the First Step Act

makes the Fair Sentencing Act’s reductions in mandatory minimum

sentences retroactively applicable to defendants who committed

their “covered offense” of conviction prior to August 3, 2010, the

court retained discretion to determine whether to reduce Redd’s

sentence. The court stated that it reviewed the entire record and

the relevant factors under 18 U.S.C. § 3553(a) and declined to

reduce Redd’s sentence. Id. at R. 170. The Fourth Circuit affirmed

the sentencing court’s decision in July 2020. Id. at R. 177.
                                       3
  Case: 0:21-cv-00016-JMH Doc #: 4 Filed: 02/03/21 Page: 4 of 9 - Page ID#: 29



Redd’s petition for a writ of certiorari was denied by the United

States Supreme Court. Id. at R. 181.

     Redd has now filed a petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2241 in this Court. [R. 1]. In his petition,

Redd claims that his sentencing Judge has failed to give him relief

under the Fair Sentencing Act in violation of his Fifth Amendment

Due Process rights, which he claims also violates his rights under

the Eighth Amendment. However, having reviewed the petition, the

Court must deny relief because Redd’ claims are not cognizable in

a § 2241 habeas corpus petition.

                                       II.

     A federal prisoner generally may not use a § 2241 petition to

challenge the legality of his sentence. See United States v.

Peterman, 249 F.3d 458, 461 (6th Cir. 2001). Rather, a prisoner

who wishes to challenge the legality of his conviction or sentence

must file a motion under § 2255. Id. (explaining the distinction

between a § 2255 motion and a § 2241 petition). A § 2241 petition

may not be used for this purpose because it does not function as

an additional or alternative remedy to the one available under

§ 2255. Hernandez v. Lamanna, 16 F. App’x 317, 320 (6th Cir. 2001).

     The   “savings    clause”    of   28    U.S.C.   § 2255(e)    creates       an

extraordinarily narrow exception to this prohibition if the remedy

afforded by § 2255 is “inadequate or ineffective” to test the
                                        4
  Case: 0:21-cv-00016-JMH Doc #: 4 Filed: 02/03/21 Page: 5 of 9 - Page ID#: 30



legality of the prisoner’s detention. Truss v. Davis, 115 F. App’x

772,   773-74   (6th    Cir.   2004).       A   motion    under   § 2255    is    not

“inadequate or ineffective” simply because the prisoner’s time to

file a § 2255 motion has passed; he did not file a § 2255 motion;

or he did file such a motion and was denied relief. Copeland v.

Hemingway, 36 F. App’x 793, 795 (6th Cir. 2002). Rather, to

properly   invoke      the   savings    clause,     the    petitioner      must   be

asserting a claim that he is “actually innocent” of the underlying

offense by showing that, after the petitioner’s conviction became

final, the United States Supreme Court issued a retroactively

applicable decision re-interpreting the substantive terms of the

criminal statute under which he was convicted in a manner that

establishes that his conduct did not violate the statute, Wooten

v. Cauley, 677 F.3d 303, 307-08 (6th Cir. 2012), or establishing

that – as a matter of statutory interpretation – a prior conviction

used to enhance his or her federal sentence no longer qualifies as

a valid predicate offense. Hill v. Masters, 836 F.3d 591, 599-600

(6th Cir. 2016). However, “a federal prisoner cannot bring a claim

of actual innocence in a § 2241 petition through the saving clause

without showing that he had no prior reasonable opportunity to

bring his argument for relief.” Wright v. Spaulding, 939 F.3d 695,

705 (6th Cir. 2019).



                                        5
  Case: 0:21-cv-00016-JMH Doc #: 4 Filed: 02/03/21 Page: 6 of 9 - Page ID#: 31



       The decidedly narrow scope of relief under § 2241 applies

with particular force to challenges not to convictions, but to the

sentence imposed, such as Redd’s challenge here. Peterman, 249

F.3d at 462; Hayes v. Holland, 473 F. App’x 501, 502 (6th Cir.

2012) (“The savings clause of section 2255(e) does not apply to

sentencing claims.”). To be sure, there is a very limited exception

under which federal prisoners have been permitted to challenge

their sentences in a § 2241 petition. However, a prisoner may only

proceed in this manner if he can show:             “(1) a case of statutory

interpretation, (2) that is retroactive and could not have been

invoked in the initial § 2255 motion, and (3) that the misapplied

sentence presents an error sufficiently grave to be deemed a

miscarriage of justice or a fundamental defect.” Hill, 836 F.3d at

595. The Sixth Circuit further expressly limited its decision in

Hill    to   “prisoners   who    were       sentenced    under    the   mandatory

guidelines    regime   pre-United       States    v.    Booker,   543   U.S.   220

(2005).” Hill, 836 F.3d at 599.

       Redd does not meet the foregoing requirements. First, he was

sentenced in 2009, well after the Supreme Court’s decision in

Booker rendered the Guidelines advisory rather than mandatory. See

Loza-Gracia v. Streeval, No. 18-5923, 2019 WL 4199908, at *2 (6th

Cir. Mar. 12, 2019) (“Loza-Gracia cannot proceed under Hill because

he was sentenced in 2011, long after the Supreme Court’s January
                                        6
  Case: 0:21-cv-00016-JMH Doc #: 4 Filed: 02/03/21 Page: 7 of 9 - Page ID#: 32



2005 Booker decision made the guidelines advisory rather than

mandatory.”); Contreras v. Ormond, No. 18-5020 (6th Cir. Sept. 10,

2018) (“[The petitioner’s] case does not fall within the narrow

exception recognized by Hill because he was sentenced post Booker

in 2009, under the advisory sentencing guidelines.”); Arroyo v.

Ormond, No. 17-5837 (6th Cir. April 6, 2018) (holding that since

the petitioner was sentenced after Booker, his “claim does not

fall within Hill’s limited exception for bringing a § 2241 habeas

petition to challenge a federal sentence”). Nor is Redd’s sentence

in excess of the statutory maximum for his offense. See 21 U.S.C.

§ 841(b)(1)(B) (providing that the statutory maximum sentence for

a violation of § 841(a) involving 28 grams or more of cocaine base

is not more than 40 years, or 480 months).

     In addition, his § 2241 petition raises constitutional – not

statutory – challenges to his sentence. Constitutional claims

could and must have been asserted before the trial court, upon

direct appeal, or in a motion pursuant to 28 U.S.C. § 2255. See 28

U.S.C. § 2255(h)(2); see also In re Conzelmann, 872 F.3d 375, 376

(6th Cir. 2017) (noting that, under 28 U.S.C. § 2255(h), “[a]

second or successive collateral attack is permissible only if the

court of appeals certifies that it rests on (1) newly discovered

evidence or (2) “a new rule of constitutional law, made retroactive

to cases on collateral review by the Supreme Court, that was
                                       7
  Case: 0:21-cv-00016-JMH Doc #: 4 Filed: 02/03/21 Page: 8 of 9 - Page ID#: 33



previously unavailable.”); In re Watkins, 810 F. 3d 375, 377 (6th

Cir. 2015). Redd does not point to any intervening change in

statutory interpretation by the Supreme Court.

     Finally, Redd cannot show that he had no prior reasonable

opportunity to raise his argument for relief, as his claim for

relief under the First Step Act was specifically considered and

rejected by the sentencing court, affirmed by the Fourth Circuit,

and Redd’s petition for a writ of certiorari was denied by the

Supreme Court. Because Redd cannot show “he had no prior reasonable

opportunity to bring his argument for relief,” Wright, 939 F.3d at

705, he cannot now use the saving clause to get another bite at

the apple. Id. at 706.

     For all of these reasons, Redd’s claims for relief are not

cognizable in a § 2241 petition and, therefore, his petition will

be denied.

     Accordingly, the Court hereby ORDERS as follows:

     (1) Redd’s petition for a writ of habeas corpus pursuant to

28 U.S.C. § 2241 [R. 1] is DENIED;

     (2) This action is DISMISSED and STRICKEN from the Court’s

docket; and

     (3) A corresponding Judgment will be entered this date.

     This 3rd day of February, 2021.



                                       8
Case: 0:21-cv-00016-JMH Doc #: 4 Filed: 02/03/21 Page: 9 of 9 - Page ID#: 34




                                     9
